DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/20/2020 has been entered.  Claims 1-5, 7-15, 17-19 are pending in the application with claims 1, 11 amended, claims 6, 16, 20 cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 9 and 19 recite the limitation “the second channel is disposed within the first channel” in Lines 1-2, wherein Claim 1 states “the second channel is spaced apart from the interior space of the first channel” which appears to contradict the claim language of the second channel is disposed within the first channel and therefore the claim language is indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahney et al. (US Patent Application Publication No. 2012/0078038, hereinafter Sahney).

In regard to claim 1, Sahney discloses a continuous flow endoscope device (100, Fig. 6) comprising: 
an elongated tubular member (118) defining an interior (Fig. 6),
a first channel (144) disposed within the interior of the elongated tubular member (Fig. 6), the first channel defining an interior space (Fig. 6);
a second channel (142) disposed within the interior of the elongated tubular member, the second channel spaced apart from the interior space of the first channel (Fig. 6), the second channel configured to receive an instrument therein during a first portion of an operation (Fig. 2A illustrates a instrument received within the inflow lumen (107)), a lumen (107) defined through the second channel fluidly isolated from a lumen (109) defined through the first channel (Figs. 2A-2B); and
an optics device (124, Figs. 2A,6) disposed in a free space of the interior of the elongated tubular member, the free space being a space within the interior of the elongated tubular member not occupied by either the first channel or the second channel (Fig. 6),
wherein the first channel is arranged to pass a fluid in a first direction (via fluid inflow, Par. 38) and the second channel is arranged to pass the fluid in a second direction different from the first direction (via fluid outflow, Par. 38), the first and second channels arranged to isolate the fluid from the free space of the elongated tubular member (Fig. 6).

In regard to claim 11, Sahney teaches continuous flow endoscope device (100, Fig. 6) comprising: 
a first elongated tubular member (118) defining an interior (Fig. 6);
a first channel (144) disposed within the interior of the elongated tubular member (Fig. 6), the first channel defining an interior space (Fig. 6);;
a second elongated tubular member (142) defining a second channel therein, the second elongated tubular member removably disposed within the interior of the first elongated tubular member (flow device (140) is removably inserted within the tubular member, Par. 41, wherein tubular elements (142,144) of the flow control device can be separate elements enabling them to be individually removed, Par. 38), the second elongate tubular member (142) spaced apart from the interior space of the first channel (Fig. 6), the second channel configured to receive an instrument therein during a first portion of an operation (Fig. 2A illustrates a instrument received within the inflow lumen (107)), a lumen (107) defined through the second channel fluidly isolated from a lumen defined through the first channel (Fig. 6); and
an optics device (124, Figs. 2A,6) disposed in a free space of the interior of the first elongated tubular member, the free space being a space within the interior of the first elongated tubular member not occupied by either the first channel or the second elongated tubular member (Fig. 6),
(via fluid inflow, Par. 38) and the second channel is arranged to pass the fluid in a second direction different from the first direction  (via fluid outflow, Par. 38), the first and second channels arranged to isolate the fluid from the free space of the first elongated tubular member (Fig. 6).

In regard to claims 2 and 12, Sahney teaches wherein the first channel is dedicated to fluid inflow and the second channel is dedicated to fluid outflow (Par. 38).

In regard to claims 3 and 13, Sahney teaches wherein the first channel is dedicated to fluid outflow and the second channel is dedicated to fluid inflow (the channels are capable of being used to provide fluid inflow and/or outflow via ports (146, 148) at a proximal end of the channels).

In regard to claims 4 and 14, Sahney teaches wherein the first channel defines an at least partially elliptical cross-sectional configuration (Sahney illustrates a portion of the first channel (144) matches the curvature of the elongated tubular member (118) which is oval in shape and therefore the first channel is partially elliptical in cross-section).

In regard to claims 5 and 15, Sahney teaches wherein the second channel defines an elliptical cross-sectional configuration (Sahney illustrates a portion of the second channel (142) matches the curvature of the elongated tubular member (118) which is oval in shape and therefore the second channel is partially elliptical in cross-section).

In regard to claims 7 and 17, Sahney teaches wherein second channel is configured to operate without an instrument therein during a second portion of the operation (the second channel is capable of operating without an instrument inserted therein).

In regard to claims 8 and 18, Sahney teaches wherein the first and second channels are configured to maintain continuous fluid flow during both the first and second portions of the operation (Par. 39, teaches of the device configured for the circulation of inflow / outflow of fluid and therefore the device is capable of being used to maintain continuous fluid flow during the first and second portions of the operation).

In regard to claim 10, Sahney teaches wherein the second channel is removable from the interior of the elongated tubular member (flow device (140) is removably inserted within the tubular member, Par. 41, wherein tubular elements (142,144) of the flow control device can be separate elements enabling them to be individually removed, Par. 38)

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15, 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        April 30, 2021